Citation Nr: 1535087	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985. 
These claims come to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims to the RO for additional development in November 2009, September 2011, and June 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2014 remand directives, a VA examination was scheduled for September 2014, to address whether the abuse and resulting injuries in service that formed a basis for an award of service connection for psychiatric disability, may be linked to the currently claimed cervical and lumbar spine disabilities.  The evidence shows that the September 2014 VA examination was cancelled because the examination notification was returned as undelivered.  Likewise, correspondence from the RO to the Veteran's address of record has been returned.  Since then, however, the RO received correspondence from the Florida State Hospital indicating the Veteran may be an in-patient at that facility (since March 2015), in connection with an incarceration, as mention is made that he may be considered incompetent for a trial.  

Although these circumstances may make it difficult to examine the Veteran, since he appears to have been located and a medical opinion is still needed to address whether any in-service injury resulted in current lumbar and/or cervical spine disability, appropriate follow-up to have him examined and/or obtain the previously requested medical opinion should be made.  

Additionally, any relevant VA and non-VA medical reports should be sought and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to contact the Veteran, or his representative, (the Veteran appears to be either incarcerated or an in-patient at a Florida State Hospital) for the following purposes: 

a) identifying all sources of VA and non-VA treatment for cervical and lumbosacral spine disabilities, which records should be sought;   

b) notifying the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service cervical and/or lumbosacral spine symptoms;

c) scheduling the Veteran for a VA examination of his spine.  

In regards to the examination, the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should note the Veteran's relevant in-service and post-service history, identify all current cervical and lumbosacral spine disorders found to be present, and express an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cervical spine or lumbosacral spine disability had its clinical onset during active service or is related to any in-service incident, including any in-service abuse.

A complete rationale should be provided for any opinion expressed, citing the bases for the conclusions. 

If the Veteran is unable to attend the VA examination due to hospitalization or other good cause, a VA medical opinion still should be sought to address whether it is at least as likely as not (50% or greater probability) that any current cervical spine or lumbosacral spine disorder had its clinical onset during active service or is related to any in-service incident, including in-service abuse.

If an opinion cannot be expressed without resorting to mere speculation, that conclusion should be explained. 

2.  Readjudicate the claims on appeal.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


